Cite as 2013 Ark. 486

                SUPREME COURT OF ARKANSAS
                                       No.   CR-13-671

                                                  Opinion Delivered   November 21, 2013
ED DESHAWN HARRIS
                               APPELLANT          PRO SE MOTION TO CORRECT
                                                  THE RECORD [PULASKI COUNTY
v.                                                CIRCUIT COURT, 60CR-09-1184,
                                                  HON. CHRISTOPHER CHARLES
STATE OF ARKANSAS                                 PIAZZA, JUDGE]
                                 APPELLEE

                                                  MOTION GRANTED; REMANDED
                                                  TO SETTLE THE RECORD.


                                      PER CURIAM

       Appellant Ed Deshawn Harris timely lodged in this court an appeal from an order of

the Pulaski County Circuit Court denying his pro se petition for writ of error coram nobis.

Now before us is appellant’s pro se motion to correct the record. We agree that the record

appears to be incorrect, and we remand to the circuit court to settle the record.

       The record, as appellant notes in his motion, contains the judgment-and-commitment

order of Justin Lamar Eason, a codefendant of appellant’s, but does not include appellant’s

judgment-and-commitment order. This court may direct that an omission in a record on

appeal be corrected by filing a certified, supplemental record. Ark. R. App. P.–Civil 6(e)

(2013) (as made applicable to criminal cases by Ark. R. App. P.–Crim. 4(a) (2013)).

Accordingly, we remand the case to the circuit court to correct and supplement the record.

The circuit court shall transmit to this court within thirty days from the date of this opinion

the corrected-and-supplemented record containing the appropriate judgment-and-

commitment order.

       Motion granted; remanded to settle the record.